I concur in the judgment and in the opinion of Mr. Justice Sloss. While at first inclined to the view that the facts of this case made applicable the doctrine of the decision inClute v. Superior Court, 155 Cal. 15, [132 Am. St. Rep. 54,99 P. 362], consideration of the question in the light of the foregoing opinions has satisfied me that the cases are not analogous in principle. It is only upon the theory that the injunction here involved requires something in the nature of a surrender of real or personal property that such cases as the Clute case can be held to apply. The argument of respondents, of course, is that such is the situation here, and the facts shown by the record are such as to give some degree of plausibility to the argument made. But I have finally concluded that the argument is not well based. So far as "possession" within the meaning of the rule may be said to substantially exist as to the municipality, it is not at all affected by the injunction, and the municipality is not required by its terms to abandon or yield possession of anything. The "possession" of the municipality continues unimpaired. The question presented by the proceeding is simply one of the extent of the use the municipality may make of the property, part of which it owns and possesses in common with petitioner, and part of which is owned exclusively by petitioners. Admittedly this is a matter regulated entirely by a contract between the parties, and it is claimed by petitioner and adjudicated for the purposes of the injunction pendente lite that the municipality is violating the terms of the contract by operating cars over the railway tracks that it has no right to so operate in view of the contract. The injunction substantially forbids a use found by the court to be unwarranted in view of the contract, and, of course, forbids this on the theory that the unwarranted use complained of, and found to *Page 93 
exist, the operation over the railway of cars that the contract gives it no right to operate thereon, is simply a trespass.